Case 3:16-cv-03089-N Document 116-1 Filed 03/25/19                Page 1 of 10 PageID 1130


                       THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

                                 §
 VICKI TIMPA, INDIVIDUALLY, AND  §
 AS REPRESENTATIVE OF THE ESTATE §
 OF ANTHONY TIMPA, AND CHERYLL §
 TIMPA, INDIVIDUALLY AS NEXT     §
 FRIEND OF K.T., A MINOR CHILD,  §
                                 §
       Plaintiffs,               §                     Civil Action No. 3:16-CV-03089-N
                                 §
       v.                        §
                                 §
 DUSTIN DILLARD, DANNY VASQUEZ, §
 RAYMOND DOMINGUEZ, DOMINGO      §
 RIVERA, KEVIN MANSELL, GLENN    §
 JOHNSON, CRIMINAL               §
 INVESTIGATIVE UNIT, LLC,        §
                                 §
       Defendants.               §

         BRIEF OF AMICUS CURIAE THE DALLAS MORNING NEWS, INC.
        REGARDING PLAINTIFFS’ CHALLENGE TO PROTECTIVE ORDER
                             DESIGNATIONS

       Pursuant to Local Rule 7.2(b), The Dallas Morning News, Inc. (“TDMN”) submits this

Amicus Brief in support of the Motion to Challenge Protective Order Designations (the “Motion”),

ECF No. 89, filed by Plaintiffs Vicki Timpa, individually and as representative of the Estate of

Anthony “Tony” Timpa, and Cheryll Timpa, individually as next friend of K.T., a minor child (the

“Timpas”).

                                      INTRODUCTION

       The challenged designations shield from public scrutiny materials that record the death of

an unarmed civilian while handcuffed and in police custody. When, as here, confidential

designations are not supported by good cause and relate to matters of public concern, the

designations should be struck and the materials filed unsealed when presented to the Court. See



AMICUS BRIEF OF THE DALLAS MORNING NEWS, INC. - 1
Case 3:16-cv-03089-N Document 116-1 Filed 03/25/19                  Page 2 of 10 PageID 1131


Harmon v. City of Santa Clara, 323 F.R.D. 617 (N.D. Cal. 2018); Carnaby v. City of Hous., No.

4:08-cv-1366, 2008 WL 4546606, at *2 (S.D. Tex. Oct. 10, 2008); see also Vantage Health Plan,

Inc. v. Willis-Kighton Med. Ctr., 913 F.3d 443, 451 (5th Cir. 2019). TDMN therefore respectfully

submits that the Timpas’ Motion should be granted, and the designations removed.

       The dispute originates from the City of Dallas’ (the “City”) confidential designation under

an agreed Protective Order (ECF No. 33) the following information: (i) body camera footage from

three police officers at the scene of Mr. Timpa’s death, (ii) 911 recordings, reports and written

statements of the responding police officers and EMS workers, (iii) scene photographs, and (iv)

reports and written / electronically recorded statements from the Internal Affairs Division and

Special Investigation Unit regarding this incident (hereafter the “Police/EMS Materials”).

       No good cause exists to support these designations or to deviate from the presumption of

openness in federal court. The City and Defendants Dustin Dillard, Danny Vasquez, Raymond

Dominguez, Domingo Rivera, Kevin Mansell, Glenn Johnson and Criminal Investigative Unit,

LLC (collectively the “Defendants”), attempted to support confidential status based on parallel

criminal prosecutions of the individual police officers. On March 18, 2019 the specter of criminal

liability was removed when Dallas County District Attorney John Creuzot voluntarily dismissed

all three indictments. See Am. Mot. to Lift Stay at 2, ECF No. 114. Accordingly, the sole theory

relied upon by Defendants for maintaining confidentiality no longer exists.

       The need for the relief requested by the Motion is particularly acute. For public trust and

accountability, the citizens of Dallas must finally learn what happened when Tony Timpa died in

police custody after he made a 911 call seeking help. It is well-settled that the public has a

compelling interest not only in understanding what took place during fatal exchanges between a

citizen and law enforcement, but also any rulings to be made on those facts by the court. See United




AMICUS BRIEF OF THE DALLAS MORNING NEWS, INC. - 2
Case 3:16-cv-03089-N Document 116-1 Filed 03/25/19                     Page 3 of 10 PageID 1132


States v. Holy Land Found. for Relieve and Dev., 624 F.3d 685, 690 (5th Cir. 2010). As the Fifth

Circuit has noted, “[t]he principle of public access to judicial records furthers not only the interests

of the outside public, but also the integrity of the judicial system itself.” Id. “Public confidence”

in the judicial system “cannot be long maintained where important judicial decisions are made

behind closed doors and then announced in conclusive terms to the public, with the record

supporting the court’s decision sealed from public view.” Id. Public availability of the challenged

documents is thus vital to maintain an informed public and stemming the flow of misinformation

on this matter of clear public concern. See id.

        Consistent with these principles and the Federal Rules, the parties to this action should be

free to disclose and share the Police/EMS Materials. See Total Rx Care, LLC v. Great Northern

Ins. Co., No. 3:16-cv-2965-B, 2016 WL 9559917, at *1 (N.D. Tex. Dec. 30, 2016) (parties free to

do as they will “as long as it [is] something legal”) (quoting Harris v. Aomoco Prod. Co., 768 F.2d

669, 683–84 (5th Cir. 1985)). Importantly, when and if those materials are filed of record in this

Court, they should also be open for all to inspect. See Vantage Health Plan, Inc., 913 F.3d at 451;

United States v. McCraney, 99 F. Supp. 3d 651, 654 (E.D. Tex. 2015) (“The public has a common-

law and First Amendment right to inspect and copy judicial records”).

                                  STATEMENT OF INTEREST

        The Dallas Morning News is a daily newspaper that covers events from across the globe,

with a particular focus on events in North Texas. As part of this coverage, TDMN routinely reports

on stories involving the Dallas Police Department. This includes the events leading to Mr. Timpa’s

death in police custody, as well as the Timpa family’s civil claims in this lawsuit. Beyond covering

local law enforcement, TDMN also regularly reports on Dallas’ state and federal courts.




AMICUS BRIEF OF THE DALLAS MORNING NEWS, INC. - 3
Case 3:16-cv-03089-N Document 116-1 Filed 03/25/19                              Page 4 of 10 PageID 1133


              TDMN maintains no interest or bias as to which party prevails on the merits. TDMN does

have a significant interest in the accurate and timely presentation of facts regarding interactions

between law enforcement and the public. TDMN also has an interest in defending the continued

public access to judicial proceedings and underlying materials. TDMN thus submits this brief to

support the Timpas’ Motion and to safeguard the public’s right to access information of vital public

concern.

                                                               ARGUMENT

              Defendants1 must establish good cause supported by concrete evidence in order to sustain

the confidentiality designations after the Timpas’ challenge. As demonstrated below, no good

cause exists to support continued confidentiality.

I.            Defendants must show “good cause” to maintain confidential treatment.

              The present dispute concerns the continued viability of confidentiality designations made

by the City under the agreed Protective Order governing this case. See Motion at 3–4, ECF No.

89; Mot. for Prot. Order, ECF No. 32; Prot. Order, ECF No. 33. In the Fifth Circuit, “rules of

contract interpretation are applied to agreed orders.” Moore v. Ford Motor Co., 755 F.3d 802, 807

n.10 (5th Cir. 2014). Regarding confidentiality designations, when parties agree to a protective

order, “signed by a judge without an initial showing of good cause and a party later challenges the

protections accorded documents . . . the burden of showing good cause is on the party seeking

continued confidentiality protection.” Oncology Tech, L.L.C. v. Elekta, Inc., No. SA-12-CA-314-

H, 2013 WL 12169359, at *5 (W.D. Tex. Feb. 5, 2013) (quotations omitted).




                                                            
 
1
    The officers joined the City in the Response to the Motion (the “Response”), ECF No. 105.



AMICUS BRIEF OF THE DALLAS MORNING NEWS, INC. - 4
Case 3:16-cv-03089-N Document 116-1 Filed 03/25/19                Page 5 of 10 PageID 1134


       The burden of good cause thus rests with Defendants following the Timpas’ challenge. See

Oncology Tech, 2013 WL 12169359, at *5. Defendants’ attempt to flip the burden ignores this

governing standard and misapplies the language of the Protective Order. See Response at 8, ECF

No. 105.

       The Timpas are not seeking “relief from a term or condition” of the order under Paragraph

18. If they were, then they might well be subject to good cause shown. See United States ex rel

Long v. GSD&M Idea City LLC, No. 3:11-cv-1154, 2014 WL 12648520, at *2 (N.D. Tex. Jan. 3,

2014) (“a party seeking to modify an agreed protective order bears the burden of demonstrating

good cause exists”) (emphasis added). But the Timpas have instead invoked Paragraph 5 of the

Protective Order, which provides for challenges to another parties’ designations—designations

that were made by a party, not the Court. The “well-established” principle in such instances is

“that the fruits of pretrial discovery are, in the absence of a court order to the contrary,

presumptively public.” In re Enron Corp. Secs., Derivative & ERISA Litig., 229 F.R.D. 126, 130

n.8 (S.D. Tex. 2005) (emphasis in original). It is accordingly incumbent upon the Defendants to

establish good cause to continue confidentiality—not upon the Timpas to establish good cause for

de-designation.

II.    No good cause exists to support the designations.

       Good cause under Rule 26 “contemplates a particular and specific demonstration of fact as

distinguished from stereotyped and conclusory statements.” Turner v. Nationstar Mortg. LLC, No.

3:14-cv-1704-L-BN, 2015 WL 12765513, at *2 (N.D. Tex. May 14, 2015) (quotations omitted).

Defendants’ primary contention in support of continued confidentiality was the related criminal

indictments pending against the officers. See Response at 7, ECF No. 105.

       Any concern that may have existed on that account is now removed. See Mot. to Lift Stay

at 2, ECF No. 114. With the criminal prosecutions dismissed, the record is bereft of any evidence


AMICUS BRIEF OF THE DALLAS MORNING NEWS, INC. - 5
Case 3:16-cv-03089-N Document 116-1 Filed 03/25/19                     Page 6 of 10 PageID 1135


that could support good cause to preserve the challenged designations. See, e.g., Morrow v. City

of Tenaha, No. 208CV288, 2010 WL 3927969, at *4 (E.D. Tex. Oct. 5, 2010) (finding

“unsubstantiated allegations” insufficient “to demonstrate good cause for a protective order,

especially in light of the strong public interest in the conduct of public officials”). The designations

should accordingly be struck for lack of evidence establishing good cause.

III.   The public interest in the circumstances surrounding Mr. Timpa’s death compels de-
       designation.

       Notwithstanding a lack of evidence, the public interest in understanding the death of Mr.

Timpa while handcuffed in police custody further compels de-designation. “As a general

proposition, pre-trial discovery must take place in the (sic) public unless compelling reasons exist

for denying the public access to the proceedings.” In re U.S Motion to Modify Sealing Orders, No.

5:03-MC-2, 2004 WL 5584146, at *4 (E.D. Tex. June 8, 2004). The animating theory is one of

“sunlight as a disinfectant.” Id.

       As recognized by this Court, this is particularly true “when the subject matter of the

litigation is of special public interest.” Ironclad, L.P. v. Poly-Am., Inc., No. 3:98-CV-2600, 2000

WL 1400762, at *15 (N.D. Tex. July 28, 2000) (Solis, J.) (citing In re “Agent Orange” Prod. Liab.

Litig., 821 F.2d 139, 145 (2d Cir. 1987), cert. denied, 484 U.S. 953 (1987) (allowing Vietnam

Veterans of America access to discover materials produced under a protective order in product

liability litigation)). Special public interest exists when a case “involves matters of public safety

and the deadly force policies of the local police department.” Carnaby, 2008 WL 4546606, at *2.

       The decision in Carnaby is strikingly similar to this matter and was detailed at length in

Plaintiffs’ Motion. There, in connection with a fatal shooting by two Houston police officers, the

court granted the plaintiff’s motion to compel production of tapes of dispatch calls, tapes of 911

calls, police investigation records and Internal Affairs Division files. Id. at *3. The court further



AMICUS BRIEF OF THE DALLAS MORNING NEWS, INC. - 6
Case 3:16-cv-03089-N Document 116-1 Filed 03/25/19                   Page 7 of 10 PageID 1136


determined that attorneys and parties would not be “restricted from using discovery outside the

lawsuit.” Id.

        In the ten years following Carnaby, courts have repeatedly recognized this “particular

interest” of the public in connection with excessive or deadly force police cases. The decision in

Harmon is particularly instructive. See 323 F.R.D. at 617. The plaintiff in Harmon suffered a

broken leg when City of Santa Clara police officers stormed her home. Id. at 619. The incident,

which took place in the plaintiff’s driveway, was captured on video by an officer’s body camera.

Id. During discovery, the parties entered an agreed protective order providing for confidentiality

protections, and for challenges to a producing party’s confidentiality designations, including the

right to “petition the Court to resolve the confidentiality dispute.” Id. The City of Santa Clara

produced the body camera video with a confidential designation, which the plaintiff challenged.

Id. In concluding that the body camera video did not merit confidential status, the court found that

“the public interest in disclosure outweighs the harm the defendants may suffer without

confidentiality protection.” Id. at 622. The case was high profile and public, and as the court noted,

“the public unquestionably holds a hefty interest in police force transparency.” Id. at 624. In

balancing this public interest against officers’ individual interests in anonymity, the court also

noted that “the events took place in Harmon’s driveway, clearly visible form the public street or

sidewalk where any casual passerby could have witnessed or filmed the incident.” Id. at 625. In

the end, “with only minimal showings of particularized harm going forward and a strong public

interest in the video’s disclosure,” the court granted the plaintiff’s motion to “remove the video’s

confidential status.” Id. at 626.

        This Court, like Harmon, finds itself confronted by a high-profile case implicating the use

of force by law enforcement outside, in public view. See id. at 624–26; Motion at 6. This, combined




AMICUS BRIEF OF THE DALLAS MORNING NEWS, INC. - 7
Case 3:16-cv-03089-N Document 116-1 Filed 03/25/19                    Page 8 of 10 PageID 1137


with the heightened public interest in matters involving use of force by authorities, supports de-

designation. See id.; see also Lee v. City of San Diego, No. 18cv0159, 2019 WL 117775, at *3

(S.D. Cal. Jan. 7, 2019) (refusing to seal body camera videos of the plaintiff’s arrest, and noting

the movants’ failure “to provide any support as to how videos of an arrest made on a crowded

sidewalk containing information that if disclosed to the public could cause harm or violate

anyone’s rights”).

       Moreover, no state statutory privilege shielding law enforcement or investigative files

overrides the presumption of openness here. Once again, the decision in Carnaby is instructive.

The court in Carnaby correctly applied federal common law to determine the existence of any

privilege, and found none. See 2008 WL 4546606, at *3 (considering and rejecting application of

Texas Public Information Act, Tex. Gov’t Code § 552.108); see also Steele v. City of Burlington,

334 F. Supp. 3d 972, 975-82 (S.D. Iowa 2018) (unsealing police body camera footage relating to

shooting death of the plaintiff’s wife by police officers after such footage was marked confidential

pursuant to an agreed protective order; court expressly rejected application of Iowa’s state open

records law that deemed such material confidential). Stated simply, if a state’s open records statute

“plainly conflicts with the federal common-law right of access to judicial records. . . it is the state

statute that must give way.” Steele, 334 F. Supp. 3d at 982.

       Finally, the Fifth Circuit recently reaffirmed the principles of access outlined above, and

endorsed a district court’s authority to prospectively limit sealing of documents not yet filed of

record. See Vantage Health Plan, 913 F.3d at 451–52. The access dispute in Vantage arose when,

“[i]n the midst of a complex antitrust case, the district court ordered that certain confidential

business documents . . . should be unsealed (but redacted) if and when they are filed on the public

docket.” Id. at 446. On interlocutory appeal, the panel affirmed, and found no abuse of discretion




AMICUS BRIEF OF THE DALLAS MORNING NEWS, INC. - 8
Case 3:16-cv-03089-N Document 116-1 Filed 03/25/19                    Page 9 of 10 PageID 1138


for determining “in advance whether documents would be filed sealed or unsealed once placed

into the record.” Id. at 451 (emphasis in original). As in Vantage, there is a presumption of

openness here. This Court should exercise its authority to prospectively order that the Police/EMS

Materials be filed unsealed. See id.

                                       CONCLUSION

       A responsible press has always been regarded as the handmaiden of effective
       judicial administration . . . The press does not simply publish information about
       trials but guards against the miscarriage of justice by subjecting the police,
       prosecutors, and judicial processes to extensive public scrutiny and criticism.
Sheppard v. Maxwell, 384 U.S. 333, 350 (1966).

       Public access is not the enemy of justice. To the contrary, the two reinforce each other to

society’s benefit. See id. TDMN respectfully submits that the challenged designations should be

struck. The facts of this case involve a public and fatal confrontation between a citizen and the

police. There can hardly be a more compelling circumstance to safeguard public access. No good

cause exists to shield the disputed materials from public scrutiny.

                                                     Respectfully submitted,

                                                     /s/ Shannon Zmud Teicher
                                                     Paul C. Watler
                                                     State Bar No. 20931600
                                                     pwatler@jw.com
                                                     Shannon Zmud Teicher
                                                     State Bar No. 24047169
                                                     steicher@jw.com
                                                     Eric D. Wong
                                                     State Bar No. 24102659
                                                     ewong@jw.com
                                                     JACKSON WALKER L.L.P.
                                                     2323 Ross Avenue, Suite 600
                                                     Dallas, Texas 75201
                                                     (214) 953-6000 – Telephone
                                                     (214) 953-5822 – Fax




AMICUS BRIEF OF THE DALLAS MORNING NEWS, INC. - 9
Case 3:16-cv-03089-N Document 116-1 Filed 03/25/19                 Page 10 of 10 PageID 1139


                                                     ATTORNEYS FOR AMICUS CURIAE
                                                     THE DALLAS MORNING NEWS INC.


                                CERTIFICATE OF SERVICE

       This certifies that on March 25, 2019, a true and correct copy of the foregoing document
was served via the Court’s ECF system upon all counsel of record who are registered ECF users
pursuant to Local Civil Rule 5.1(d), or by another manner authorized by Rule 5(b)(2) of the Federal
Rules of Civil Procedure.

                                                     /s/ Shannon Zmud Teicher
                                                     Shannon Zmud Teicher




AMICUS BRIEF OF THE DALLAS MORNING NEWS, INC. - 10
